Name: Council Regulation (EEC) No 1199/88 of 28 April 1988 establishing Community supervision for the imports of certain agricultural products originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  trade
 Date Published: nan

 3. 5. 88 Official Journal of the European Communities No L 115/5 COUNCIL REGULATION (EEC) No 1199/88 of 28 April 1988 establishing Community supervision (or the imports of certain agricultural products originating in the Canary Islands (1988) The description of the goods referred to in the preceding subparagraph, their order numbers, their combined nomenclature codes and the levels and periods of application of the reference quantities are indicated in the annexed table. THE COUNCIL OF THE EUROPEAN COMMUNITIES, i Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), and in particular Articles 4, 6 and 10 thereof, I Having regard to the proposal from the Commission, Whereas, in Regulation (EEC) No 1391 /87, the Council decided, for certain agricultural products originating in the Canary Islands, upon a progressive reduction of the customs duties applicable in the limits of reference quantities with the possibility for the Community to replace in future the facilities by a system of tariff quotas if it should appear that under the preferential system imported quantities exceed, during the course of a determined year, the reference quantities laid down, and if simultaneously these imports cause damage on the Community market ; whereas the application of such a system demands that the Community is regularly informed of the development of these imports originating in the Canary Islands ; whereas it is therefore indicated to submit the imports of these products to a system of supervision ; Whereas this objective may be achieved by means of an administrative procedure based on setting off imports of the products in question against the reference quantities at Community level, as and when these products are entered with customs authorities for free circulation ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of amounts set off against the reference quantities and keep the Member States informed, 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph . Member States shall periodically inform the Commission of imports effected in accordance with the above rules ; such information shall be supplied under the conditions laid down in paragraph 3 . 3. Member States shall forward to the Commission :  not later than 1 July 1988 , the final amounts set off for products mentioned under Order Nos 17.0003 and 17.0005,  by 15 October 1988, the cumulative amounts set off for the period from 1 January to 30 September, and by not later than the 20th day of each following month those set of during the preceding month, for the product mentioned under Order No 17.0001 . Article 2 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. HAS ADOPTED THIS REGULATION : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 1 . Imports into the Community of certain goods originating in the Canary Islands shall be subject to Community supervision and to annual reference quantities. (') OJ No L 133, 22. 5 . 1987, p. 5. It shall apply with effect from 1 January 1988 . No L 115/6 Official Journal of the European Communities 3 . 5. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1988 . For the Council The President H. TIETMEYER ANNEX Order No CN code Description Reference quantity (tonnes) 17.0001 17.0003 17.0005 0804 40 0804 40 10 0804 40 90 0807 10 ex 0807 10 90 0810 90 ex 0810 90 10 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried :  Avocados :   From 1 December to 31 May   From 1 June to 30 November Melons (including watermelons) and papaws (papayas), fresh :  Melons (including watermelons) :   Other Melons each weighing 600 grams or less from 1 January to 31 March Other fruit, fresh :  Other :   Kiwi fruit (Actinidia Chinensis Planch.), from 1 January to 30 April 2100 100 100